Appeal from an order of the Court of Claims, entered on April 21, 1971, which granted a motion by the State of New York for a further bill of particulars. Brookfield Construction Co., Inc., filed a claim against the State in the amount of $2,972,561 for a breach of a cohstruction contract. Sixty-two causes of action were set forth, and, after a demand, a 182-page bill of particulars was served. A motion was then made for the further bill addressed to the second cause of action which relates to unreasonable interference with the construction of the project. The original bill more than adequately apprises the respondent of the nature of the claim, limits the proof and prevents surprise at the trial (State of New York v. Horsemen’s Benevolent & Protective Assn., 34 A D 2d 769; Holland v. Baker, 30 A D 2d 136). The State’s attempt to have claimant further particularize regarding additional work days to complete the contract is related more to enabling the establishment of a defense than a function of a bill of particulars, and would be unduly burdensome upon claimant (Rusciano Constr. Corp. v. State of New York, 37 A D 2d 745). The motion should have been *1000denied in its entirety. Order reversed, on the law and the facts, and the motion denied, without costs. Herlihy, P. J., Sweeney, Simons and Kane, JJ., concur; Staley, Jr., J., not voting.